07/19/2018
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  March 21, 2018 Session

                STATE OF TENNESSEE v. SAMANTHA GADZO

                   Appeal from the Circuit Court for Maury County
                       No. 25263 Stella L. Hargrove, Judge
                      ___________________________________

                            No. M2017-00646-CCA-R3-CD
                        ___________________________________

The Defendant, Samantha Gadzo, was indicted for driving under the influence of an
intoxicant, driving under the influence per se, reckless driving, violation of the Due Care
law, and failure to maintain her lane of travel. See T.C.A. §§ 55-10-401,-401(a)(2),-205;
55-8-136, -123. She filed a motion to suppress the evidence seized during the traffic
stop, arguing that it was not supported by reasonable suspicion or probable cause.1
Following a hearing, the trial court granted the Defendant’s motion, which is the subject
of this State appeal. Upon review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, and NORMA MCGEE OGLE, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Brent A. Cooper, District Attorney General; and Adam Davis, Assistant District Attorney
General, for the appellant, State of Tennessee.

Jonathan W. Turner, Franklin, Tennessee, for the Appellee, Samantha Gadzo.

                                          OPINION

        At 11:44 on the evening of September 9, 2015, Tennessee State Trooper Trent
Sutherland was on patrol and drove past the Defendant. He looked in his rear-view
mirror and observed the Defendant “swerving in her lane.” He turned around, followed
the Defendant up to a light, and observed her “cross over the center dividing line” of
traffic. Trooper Sutherland testified that the sole basis for stopping the Defendant was
because she had “crossed the center line.” Trooper Sutherland’s patrol car was equipped
       1
         The Defendant also challenged the admissibility of her statements made during the stop;
however, this opinion is limited only to the lawfulness of the traffic stop.
with a recording device, which he activated approximately 30 seconds prior to the stop.
The video was admitted into evidence and played for the court during the suppression
hearing. After several field sobriety tests, the Defendant was arrested for the above
offenses. Her blood alcohol content (BAC) was tested and later determined to be above
the legal limit of .08%.

        The Defendant filed a motion to suppress arguing that Trooper Sutherland did not
have reasonable suspicion of criminal activity or probable cause to conduct the traffic
stop. At the February 9, 2017 suppression hearing, Trooper Sutherland testified
consistently with the above facts and said that he was approximately 100 to 150 feet
behind the Defendant, had a “clear, unobstructed view” of the Defendant’s vehicle, and
that it was “dark, clear, [and] not raining” that night. He said that when he pulled her
over and stated the reason for the stop, the Defendant confirmed that she had crossed the
center dividing line. He testified that he did not notice anyone pull in front of the
Defendant or any obstacles in the road that would cause her to cross over the center
dividing line. Trooper Sutherland indicated where he believed the Defendant crossed the
center dividing line in the video.2

       On cross-examination, Trooper Sutherland testified that he had been working for
approximately four months at the time of the Defendant’s traffic stop and did not recall
how many cases he had prosecuted before then. Asked whether he testified at a
preliminary hearing that he was approximately 100 yards, not feet, from the Defendant
when following her, Trooper Sutherland responded, “If that’s what I said, yes, sir.” He
confirmed that he saw the Defendant’s left tire cross between six to twelve inches over
the center dividing line. The video recording was played twice more for the court.

       In its ruling, the trial court stated that it was “inclined to give [the Defendant] a
break and grant the motion to suppress.” The trial court stated that it did not “question”
Trooper Sutherland, but “due to the totality of the circumstances” and the evidence
presented at the hearing, the court granted the Defendant’s motion to suppress. The trial
court granted the State’s motion to dismiss, which is the subject of this appeal.

                                             ANALYSIS

       The sole issue on appeal is whether the trial court erred in granting the
Defendant’s motion to suppress the evidence obtained after Trooper Sutherland’s traffic
stop of the Defendant. The State contends that the evidence preponderates against the

        2
           The beginning timestamp of the video recording read 22:41:43 to which Trooper Sutherland
testified that, due to the seasonal time change, it should have read 23:41:43, but he had not yet manually
updated the clock.
                                                  -2-
trial court’s conclusion that the totality of the circumstances did not give Trooper
Sutherland reasonable suspicion for the traffic stop. The State asserts that Trooper
Sutherland had probable cause and reasonable suspicion, and that his testimony was
sufficient evidence that the Defendant committed dangerous traffic violations that
justified the traffic stop. In response, the Defendant contends, and we agree, that the trial
court properly granted her motion to suppress.

       The standard of review applicable to suppression issues involves a mixed question
of law and fact. State v. Garcia, 123 S.W.3d 335, 342 (Tenn. 2003). “A trial court’s
findings of fact in a suppression hearing will be upheld unless the evidence preponderates
otherwise.” State v. Williams, 185 S.W.3d 311, 314 (Tenn. 2006) (citing State v. Odom,
928 S.W.2d 18, 23 (Tenn. 1996)). The Tennessee Supreme Court explained this
standard:

       Questions of credibility of the witnesses, the weight and value of the
       evidence, and resolution of conflicts in the evidence are matters entrusted to
       the trial judge as the trier of fact. The party prevailing in the trial court is
       entitled to the strongest legitimate view of the evidence adduced at the
       suppression hearing as well as all reasonable and legitimate inferences that
       may be drawn from that evidence. So long as the greater weight of the
       evidence supports the trial court's findings, those findings shall be upheld.

Odom, 928 S.W.2d at 23. However, this court’s review of a trial court’s application of
the law to the facts is de novo with no presumption of correctness. State v. Walton, 41
S.W.3d 75, 81 (Tenn. 2001) (citing State v. Crutcher, 989 S.W.2d 295, 299 (Tenn.
1999)). Here, the State bears the burden of showing that the evidence preponderates
against the trial court’s findings. Odom, 928 S.W.2d at 23; State v. Yeargan, 958 S.W.2d
626, 629 (Tenn. 1997).

       Both the Fourth Amendment to the United States Constitution and article I, section
7 of the Tennessee Constitution protect citizens from unreasonable searches and seizures.
See U.S. Const. amend. IV; Tenn. Const. art. 1, § 7. A warrantless search or seizure is
presumed unreasonable and evidence obtained as a result will be suppressed “unless the
prosecution demonstrates by a preponderance of the evidence that the search or seizure
was conducted pursuant to one of the narrowly defined exceptions to the warrant
requirement.” Yeargan, 958 S.W.2d at 629 (citing Coolidge v. New Hampshire, 403 U.S.
443, 454-55 (1971)); see also State v. Berrios, 235 S.W.3d 99, 105 (Tenn. 2007).

       In the context of a traffic stop, the Tennessee Supreme Court has confirmed that “a
police officer’s traffic stop of a motorist will pass constitutional muster if the officer has
‘probable cause’ to believe that the motorist has committed a traffic offense.” State v.
                                            -3-
Smith, 484 S.W.3d 393, 400 (Tenn. 2016) (citing State v. Vineyard, 958 S.W.2d 730, 736
(Tenn. 1997) (holding that officers’ observation of a defendant’s violations of traffic laws
created probable cause to stop defendant)); see also United States v. Barry, 98 F.3d 373,
376 (8th Cir. 1996) (recognizing that even minor traffic violations create probable cause
to stop the driver); Berrios, 235 S.W.3d at 105 (recognizing that, “[a]s a general rule, if
the police have probable cause to believe a traffic violation has occurred, the stop is
constitutionally reasonable” (citing Whren v. United States, 517 U.S. 806, 810 (1996)).
“Articulating precisely what . . . ‘probable cause’ mean[s] is not possible.” Ornelas v.
United States, 517 U.S. 690, 695 (1996). Instead, “probable cause is a ‘practical,
nontechnical’ concept.” Smith, 484 S.W.3d at 400 (quoting State v. Jacumin, 778
S.W.2d 430, 432 (Tenn. 1989) (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983)).
Moreover, “probable cause exists when ‘at the time of the [seizure], the facts and
circumstances within the knowledge of the officers, and of which they had reasonably
trustworthy information, are sufficient to warrant a prudent person in believing that the
defendant had committed or was committing an offense.’” State v. Dotson, 450 S.W.3d
1, 50 (Tenn. 2014) (quoting State v. Echols, 382 S.W.3d 266, 277-78 (Tenn. 2012)). “If
a police officer lacks probable cause to seize a motorist, he nevertheless may legitimately
initiate a brief, investigatory traffic stop if he possesses a ‘reasonable suspicion,
supported by specific and articulable facts, that a criminal offense has been or is about to
be committed.’” Smith, 484 S.W.3d at 401 (quoting State v. Binette, 33 S.W.3d 215, 218
(Tenn. 2000) (citing Terry v. Ohio, 392 U.S. 1, 20-21 (1968); State v. Bridges, 963
S.W.2d 487, 492 (Tenn. 1997))).

       The traffic stop in the present case stems from reckless driving, a violation of the
Due Care law, and a failure to maintain the lane of travel. “Any person who drives any
vehicle in willful or wanton disregard for the safety of persons or property commits
reckless driving.” T.C.A. § 55-10-205(a). The Due Care law of Tennessee Code
Annotated section 55-8-136 states in pertinent part:

       (b) Notwithstanding any speed limit or zone in effect at the time, or right-
       of-way rules that may be applicable, every driver of a vehicle shall exercise
       due care by operating the vehicle at a safe speed, by maintaining a safe
       lookout, by keeping the vehicle under proper control and by devoting full
       time and attention to operating the vehicle, under the existing
       circumstances as necessary in order to be able to see and to avoid
       endangering life, limb or property and to see and avoid colliding with any
       other vehicle or person, or any road sign, guard rail or any fixed object[.]

T.C.A. § 55-8-136(b). Furthermore, on a multiple-lane road, a “vehicle shall be driven as
nearly as practicable entirely within a single lane and shall not be moved from such lane

                                           -4-
until the driver has first ascertained that such movement can be made with safety[.]”
T.C.A. § 55-8-123(1).

        In granting the Defendant’s motion to suppress, the trial court considered the
totality of the circumstances and implicitly accredited the video recording over the
testimony of Trooper Sutherland. Although the trial court did not explicitly discredit
Trooper Sutherland’s testimony, the trial court found that the video recording did not
sufficiently corroborate his testimony that the Defendant swerved in her lane of traffic or
crossed over the center dividing line. As such, the stop and subsequent seizure of the
Defendant was not supported by reasonable suspicion or probable cause. Because the
evidence does not preponderate against the trial court’s findings, the State is not entitled
to relief.

                                     CONCLUSION

       Based on the foregoing reasoning and analysis, the judgment of the trial court is
affirmed.


                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE




                                           -5-